department of the treasury internal_revenue_service washington d c tax exempt and government entities -- jun s14 ahtaaft radey no epl katf legend state a state statute c group b employees plan x joinder agreement form j payroll authorization form p dear in a letter dated date as supplemented by correspondence dated august income_tax treatment of certain contributions to plan x under sec_414 h of the internal_revenue_code you requested a ruling concerning the federal date date march and date date the following facts and representations have been submitted a plan x is a defined_contribution_plan sponsored by state a that is intended to meet the requirements of sec_401 of the code plan x is authorized by state statute c which became effective date plan x is a governmental_plan as specified in sec_414 of the code it was created to provide tax-deferred retirement benefits to group b employees who are state a employees of eligible groups specified in plan x the employers of group b employees are instrumentalities of state a within the meaning of sec_414 upon execution of joinder agreement form j these employers of group b employees become participating employers in plan x participation in plan x is elective but once such election is made it is irrevocable the election to participate must be made within two years of the’ date of eligibility all participants in plan x are required to make mandatory employee contributions of at least one percent of the employee's gross salary or as required by the employer the participating employers of group b employees have the right to designate the amount to be contributed if the employer designates no amount then no contribution may be made the participating employers of group b employees may elect to make a contribution for each participant to be determined by the employer you have represented that section d of state statute c has been amended but will not officially become law until days after the legislative session of state a ends as amended section d includes a code sec_414 pick up provision as follows it is intended that all employee contributions that are picked although designated as employee contributions all employee contributions made to a plan shall be picked up and paid_by the employer in lieu of contributions by the employee the contributions picked up by an employer may be made through a reduction in the employee's compensation or an offset against future compensation increases or a combination of both an employee participating ina plan does not have the option of choosing to receive the contributed amounts directly instead of the employer paying the amounts to the plan up by the employer as provided in this subsection shail be treated as employer contributions under sec_414 of the internal_revenue_code shall be excluded from employees' gross_income for federal and state_income_tax purposes and are includable in the gross_income of the employees or their beneficiaries only in the taxable_year in which they are distributed the specified effective date shall not be before the date the plan receives notification from the internal_revenue_service that pursuant to sec_414 of the internal_revenue_code all employee contributions that are picked up by the employer as provided in this subsection shall be treated as employer contributions until notification is received any contributions made under state statute c are made with after-tax contributions pursuant to the terms of plan x and the authority vested in the plan is authorized to treat all participant contributions to administrator plan x plan x as having been picked up under sec_414 h each participating employer has adopted joinder agreement form j to this effect covering participant contributions this joinder agreement form j provides that participating employers will make contributions in lieu of the employees' contributions and that the employees may not receive such contributions directly in addition each participant will be required to complete payroll authorization form p which provides that the employer will pay amounts due of the code providing ‘directly to the plan and an election to participate must be made within two years of the date of eligibility and is irrevocable in addition you expressly represent that pursuant to state statute cc the fund_manager may delegate authority to implement the plan to the administrator employed and the board or fund_manager may perform all acts whether or not expressly authorized that it deems necessary and proper for the operation and protection of the plan further you represent that you have the authority to make any necessary changes to plan x documents in order to establish administer manage and operate a supplemental defined_contribution_plan in addition you represent that the changes to the plan x documents submitted in the above-referenced letters were made pursuant to this authority based on the facts and representations above a ruling is requested that the employee contributions to plan x picked up by the participating employers on behalf of group b employees in accordance with state statute c payroll authorization form p and joinder agreement form j will qualify as being picked up under sec_414 h of the code and will be considered to be employer contributions provided such contributions are made in accordance with state statute c payroll authorization form p and joinder agreement form j sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are of the code picked up by the employer within the meaning of sec_414 is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer is addressed in revenue_ruling within the meaning of code sec_414 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 rulings established that the following two criteria must be met employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the applicability of sec_414 h whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial for purposes of furthermore it these revenue the in revrul_87_10 c b the internal_revenue_service considered whether contributions designated as employee contributions to a bo governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to state statute c criteria set forth in revrul_81_35 and revrul_81_36 are satisfied by providing in effect that state a and the participating employers of group b employers will make contributions in lieu of group b employees' contributions and by providing that group b employees shall not be given the option to receive such contributions directly assuming the proposed pick ups are implemented as stated herein with respect to your ruling_request it to plan x picked up by the participating employers on behalf of group b employees in accordance with state statute c payroll authorization form p joinder agreement form j will qualify as being picked up under sec_414 h provided such contributions are made in accordance with state statute c payroll authorization form p of the code and will be considered to be employer contributions and joinder agreement form j is concluded that the employee contributions and this ruling is based on the assumption that section d of state statute c will become law in the timeframe mentioned herein in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it section of the code provides that it may not be used or cited by othérs a sec_6110 k precedent further this ruling is not a ruling with respect to the tax effects of the pickup on employees of participating employers however in order for the tax effects that follow from this ruling to apply to those employees of a particular participating employer described in the preceding sentence the pick-up arrangement must be implemented by that participating employer in the manner described herein a copy of this letter has been sent to your authorized representative in accordance with a power of attornev on fils in this office questions please contact if you have any sincerely yours os y kean frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this ruling notice
